TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00638-CV


                                        In re Travis Foy


                      ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION


               Relator Travis Foy has filed a letter with the court, which we construe as a

petition for writ of mandamus based on the substance of the filing. See Surgitek, Bristol-Myers

Corp. v. Abel, 997 S.W.2d 598, 601 (Tex. 1999) (courts look to substance of pleading rather than

its form or caption to determine its nature). Foy complains of the trial court's failure to rule on

numerous pro se motions pending before the district court. Foy is represented by trial counsel,

however, and “a trial court is free to disregard any pro se motions presented by a defendant who

is represented by counsel.” Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007).

Foy is not entitled to mandamus relief because the trial court has not violated any ministerial

duty by failing to act on those pro se filings. See In re State ex rel. Tharp, 393 S.W.3d 751, 754

(Tex. Crim. App. 2012).

               Accordingly, we deny the petition for writ of mandamus. See Tex. R. App.

P. 52.8(a).
                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Filed: December 15, 2021




                                               2